Title: Trust Fund for Anna P. Cutts, [2 April 1823]
From: Madison, James
To: 


        
          [2 April 1823]
        
        Whereas Dolley P. Madison the wife of James Madison of Orange County, Virginia, purchased at a public vendue of the furniture of Richard Cutts at the City of Washington, by her agent George Bomford, sundry articles of said furniture mentioned in the Bills or Schedules hereto annexed & signed by Tench Ringgold Marshal of the District of Columbia,

and by P. Mauro, the said articles having been all sold by the said Tench Ringgold under executions of Richard D. Tucker against the said Richard Cutts, and those mentioned in the said Bill of Tench Ringgold having been bid ⟨off⟩ by said Bomford at said sale, and those mentioned ⟨in⟩ said Mauro’s Bill having been bid off by said Mauro at the sale, and afterwards sold at an advance to said George Bomford, the said Bomford having purchased both parcels as the agent of said Dolley P. Madison: And whereas the said Dolley P. Madison is desirous to convey the said furniture to a trustee for the sole ⟨use⟩ & benefit of her sister Anna P. Cutts the wife ⟨of⟩ the said Richard Cutts, so that the same shall not be in any manner the property of, or under the controul of said Richard Cutts, or liable for any of his debts heretofore, or hereafter to be contracted. Now therefore know all men by these presents, that the aforesaid James Madison & Dolley P. Madison his wife, in consideration of the premises and of five Dollars to them in hand paid by Andrew Stevenson of the city of Richmond, before the seali⟨ng⟩ and delivery of these presents, the receipt wher⟨eof⟩ is hereby acknowledged, have given, granted ba⟨rgained⟩ & sold & do hereby give, grant, bargain & sell unt⟨o⟩ the said Andrew Stevenson, all and singul⟨ar⟩ the articles ⟨men⟩tioned in the two Bills or Sch⟨e⟩dules, hereto annexed; the one signed by Tench Ringgold & the other by P. Mauro, and every par⟨t⟩ and parcel of the property therein mentioned To have & to hold unto the said Andrew Steve⟨nson⟩ and to his Executors and administrators, the sa⟨id⟩ articles mentioned in the said Bills or Schedul⟨es⟩ in trust nevertheless and for the sole use and benefit of the said Anna P. Cutts, and her executors, administrators or assigns: and the said bargainers have delivered to the said Trustee, on⟨e⟩ silver spoon of the said articles as an earnest & in the name of the whole, which are now in the possession of the said Anna P. Cutts.
        In testimony whereof the said James Madison and Dolley P. Madison, have hereu⟨nto⟩ set their hands and seals, this second day of April in the year Eighteen hund⟨red⟩ and twenty-three 1823.
        
          
            Signed, sealed and
            }
          
          
            delivered in the
          
          
            presence of
          
          
            Archibald Blair
            
          
        
        
          James Madison {Seal}
          D. P. Madison {Seal}
        
      